Citation Nr: 0207419	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
eye infection with resultant loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which entitlement to service 
connection for residuals of a right eye infection with 
resultant loss of vision was denied.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  An optical disability of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

An optical disability was not incurred in or aggravated by 
wartime service, nor may any such disability be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).
The veteran contends that he currently suffers from an 
optical disability as a result of an inservice infection, and 
that service connection for his optical disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for residuals of a 
right eye infection with resultant loss of vision must fail.

I.  Entitlement to Service Connection for Residuals of Right 
Eye Infection

The veteran's service medical records do not show the 
existence of residuals of a right eye infection with 
resultant loss of vision during service.  Neither his 
induction or separation examination reports show any evidence 
of an eye infection.

A March 2001 VA Compensation and Pension examination report 
states that the veteran was diagnosed with status post 
cataract extraction with intraocular lens, ocular 
hypertension, anisometropia, and amblyopia.  The examining 
physician stated that he "does not believe that the reduced 
visual acuity" of the veteran's right eye is related to 
infection during service.  The physician also noted that he 
had "ample evidence" that leads to the conclusion that the 
patient had anisometropia (unequal refractive error) probably 
since childhood with resultant amblyopia in the right eye.  

Two statements were submitted in July 2000 by the veteran 
from fellow serviceman, Aubrey J. Dixon and Leonard Keith 
Dean, who had served with him.  Both servicemen verified that 
they remember the veteran having an eye infection and 
receiving treatment during service.   

The veteran submitted numerous statements that detailed his 
inservice ailments and the current disabilities that he 
claims it had caused.  Although the veteran is competent to 
report that he developed a right eye infection during 
service, the record does not show that he has the medical 
expertise that would render competent his statements as to 
the etiology of his current problems.  Unfortunately, his 
statements as to the source of his optical problems and 
resultant loss of vision are no more than unsupported 
conjecture that have no probative value.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In brief, the record does not show that the veteran's optical 
disability was incurred in or aggravated by service.  
Competent medical evidence was not provided to show that the 
veteran's optical disability was caused by his inservice 
infection.  The Board finds that the veteran's claim for 
entitlement to service connection for residuals of a right 
eye infection with resultant loss of vision must be denied. 

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to service connection for 
an optical disability.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  The veteran 
was scheduled for a VA examination, however, the record does 
not contain competent evidence that indicates that the 
claimed disability may be associated with the reported injury 
during the veteran's military service.  The Board finds that 
VA's duty to assist the claimant under applicable provisions 
has been satisfied.
ORDER

Entitlement to service connection for residuals of a right 
eye infection with resultant loss of vision is denied. 



 
		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

